DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 40-46 directed to an invention non-elected without traverse.  Accordingly, claims 40-46 been cancelled and this was agreed to by applicant’s attorney Gregory Nelson in an interview on 3/31/21.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Nelson on 3/31/21.

The application has been amended as follows utilizing the claims filed on 3/9/21: 

Claim 1 at line 13 prior to “wherein the elongated” delete –[[wherein the locating end comprises a radiopaque marker,]]–

Key: [[text]] = deleted text; [text] = inserted text
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly wherein the drill jig comprises a plurality of drill guide openings where each drill guide opening is associated with a radiopaque marker  and the axis of each guide opening intersect each other, wherein the drill element guide axis is from 15-30 or 35-45 degrees from a normal to the drill jig axis and the guide opening is positioned 3-5 or 5-7 inches from the engagement end of the jig, wherein the handle is detachable from the elongated shaft and wherein the handle comprises engagement structure, the elongated shaft comprises a transverse opening and an intersecting axial opening, and wherein engagement structure of the handle is configured to be received within the axial opening of the elongated shaft, the engagement structure of the drill jig is configured to be received within the transverse opening of the elongated shaft, and wherein the engagement structure of the handle engages the engagement structure of the drill jig to secure the drill jig and the handle to the elongated shaft., and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Laboureau (US Patent 5573538) and Torrie (US Patent Pub. 20100241106).
Laboureau discloses a drill guide having a positioning arm with engagement structure and a handle at the proximal end, a drill jig comprising a drill guide with more than one drill guide opening however, Laboureau does not recite any radiopaque markers nor does it recite wherein the guide openings are either 3-5 or 5-7 inches from the engagement end of the jig.  While Torrie also discloses a drill guide having a positioning arm with engagement structure and a radiopaque .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775